Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 04/04/2022.
Claims 1-20 are pending.
Claims 1, 8 and 15 have been amended.

CLAIM OBJECTIONS
The applicant’s arguments/remarks filed on 04/04/2022 regarding Objection to the claims have been fully considered and persuasive. The applicant amended the claim 17, and replace “where” with “wherein”. The objections in this regard have been withdrawn. 

Response to Arguments
The applicant's arguments/remarks filed on 04/04/2022 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
Applicant argues that neither Jones, Todasco, nor Baym disclose “in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images”. Furthermore, despite not being used to reject the indepdent claims, neither Border nor Bort cure the deficiencies of Jones, Todasco, and Baym.
Examiner’s Response
The applicant's arguments/remarks filed on 04/04/2022 regarding claims 1-20 have been fully considered and are not persuasive. The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Hannah (U. S. Pub. No. 2017/0221241 A1).
Hannah teaches wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images (See at least ¶ [0046], “determine whether an error metric associated with the generation of the composite image is above a preconfigured threshold”; and ¶ [0047], “If the error metric is above the preconfigured threshold, the performance of method proceeds to block 335, at which computing device 124 can be configured to generating a warning, such as a message presented on display 258 advising an operator that the composite image generated at block 325 is of insufficient quality”, Hannah explicitly teaches preconfigured threshold of metric, i.e. the value of images, and Hannah teaches generating a warning on the display, i.e. a report documenting a status based on the image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (hereinafter referred to as Jones) (U. S. Pub. No. 2014/0287778 A1), in view of Todasco (U. S. Pub. No. 2016/005538 A1), and in view of Baym et al. (hereinafter referred to as Baym) (U.S. Pub. No. 2015/0249781 A1), and further in view of Hannah (U. S. Pub. No. 2017/0221241 A1).
As to claim 1, Jones teaches a processor-implemented method, the method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon; transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Todasco exemplifies this wherein Todasco teaches wherein in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon (See at least ¶ [0036], “If user device 110 receives a request to establish the connection with wireless beacon 130 and responds with a user device identifier, check-in application 132 may cause wireless beacon 130 to ramp up in power and create a connection between user device 110 and wireless beacon 130”).
Thus, given the teaching of Todasco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to establish connection between beacon and user device. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to connect the user (See Todasco: ABSTRACT).
Although Jones and Todasco teach the substantial features of applicant’s claimed invention, Jones and Todasco fail to expressly teach wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Baym exemplifies this wherein Baym teaches wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device (See at least ¶ [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”,  “The request may be transmitted by the beacon and received directly by the unmanned camera, or the request may be received by a separate receiver device”); and receiving an image captured by the user based on the received information (See at least ¶ [0026], “based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request”; and ¶ [0038], “the captured image may be received directly via the beacon as specified by the request. Alternatively, the captured image may be sent to an email address, or otherwise routed as specified by the request”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).
Although Jones, Todasco and Baym teach the substantial features of applicant’s claimed invention, Jones, Todasco and Baym fail to expressly teach wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Hannah exemplifies this wherein Hannah teaches wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images (See at least ¶ [0046], “determine whether an error metric associated with the generation of the composite image is above a preconfigured threshold”; and ¶ [0047], “If the error metric is above the preconfigured threshold, the performance of method proceeds to block 335, at which computing device 124 can be configured to generating a warning, such as a message presented on display 258 advising an operator that the composite image generated at block 325 is of insufficient quality”).
Thus, given the teaching of Hannah, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hannah, system and method for generating map involving at least one imaging device and a computing device, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Hannah: ABSTRACT).

As to claim 2, Jones, Todasco, Baym and Hannah teach the method of claim 1. Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency (in a fixed time interval) transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 3, Jones, Todasco, Baym and Hannah teach the method of claim 1. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 4, Jones, Todasco, Baym and Hannah teach the method of claim 1. Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 5, Jones, Todasco, Baym and Hannah teach the method of claim 1. Jones teaches visual classification attributes. Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 8, Jones teaches wherein the computer system is capable of performing a method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach wherein a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon; transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Todasco exemplifies this wherein Todasco teaches a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon;  in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon (See at least ¶ [0036], “If user device 110 receives a request to establish the connection with wireless beacon 130 and responds with a user device identifier, check-in application 132 may cause wireless beacon 130 to ramp up in power and create a connection between user device 110 and wireless beacon 130”).
Thus, given the teaching of Todasco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to establish connection between beacon and user device. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to connect the user (See Todasco: ABSTRACT).
Although Jones and Todasco teach the substantial features of applicant’s claimed invention, Jones and Todasco fail to expressly teach wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Baym exemplifies this wherein Baym teaches wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device (See at least ¶ [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”,  “The request may be transmitted by the beacon and received directly by the unmanned camera, or the request may be received by a separate receiver device”); and receiving an image captured by the user based on the received information (See at least ¶ [0026], “based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request”; and ¶ [0038], “the captured image may be received directly via the beacon as specified by the request. Alternatively, the captured image may be sent to an email address, or otherwise routed as specified by the request”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).
Although Jones, Todasco and Baym teach the substantial features of applicant’s claimed invention, Jones, Todasco and Baym fail to expressly teach wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Hannah exemplifies this wherein Hannah teaches wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images (See at least ¶ [0046], “determine whether an error metric associated with the generation of the composite image is above a preconfigured threshold”; and ¶ [0047], “If the error metric is above the preconfigured threshold, the performance of method proceeds to block 335, at which computing device 124 can be configured to generating a warning, such as a message presented on display 258 advising an operator that the composite image generated at block 325 is of insufficient quality”).
Thus, given the teaching of Hannah, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hannah, system and method for generating map involving at least one imaging device and a computing device, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Hannah: ABSTRACT).

As to claim 9, Jones, Todasco, Baym and Hannah teach the computer system of claim 8. Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency (in a fixed time interval) transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 10, Jones, Todasco, Baym and Hannah teach the computer system of claim 8. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 11, Jones, Todasco, Baym and Hannah teach the computer system of claim 8. Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 12, Jones, Todasco, Baym and Hannah teach the computer system of claim 8. Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 15, Jones teaches wherein the computer system is capable of performing a method comprising: receiving, by a processor associated with a broad beacon, an impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”); transmitting a request to each client device with a preconfigured distance through the broad beacon based on the received impulse (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). 
Although Jones teaches the substantial features of applicant’s claimed invention, Jones fails to expressly teach one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon; transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Todasco exemplifies this wherein Todasco teaches one or more non-transitory computer-readable tangible storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable; in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon;  in response to an acceptance of the transmitted request by a user associated with a client device, establishing a data connection between the client device and an amiable beacon (See at least ¶ [0036], “If user device 110 receives a request to establish the connection with wireless beacon 130 and responds with a user device identifier, check-in application 132 may cause wireless beacon 130 to ramp up in power and create a connection between user device 110 and wireless beacon 130”).
Thus, given the teaching of Todasco, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, into Jones, method and system for capturing and providing textual information based on beacons, for method and system to establish connection between beacon and user device. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to connect the user (See Todasco: ABSTRACT).
Although Jones and Todasco teach the substantial features of applicant’s claimed invention, Jones and Todasco fail to expressly teach wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device; and receiving an image captured by the user based on the received information; and in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Baym exemplifies this wherein Baym teaches wherein transmitting information to identify a subject of photographic capture from the amiable beacon to the client device (See at least ¶ [0022], “Any of the data generated by processing circuit 200 may be based on user input or configuration data…input 202 is configured to receive a data stream and configuration information. Output 204 is configured to output data for transmission (e.g., a request to be transmitted via the beacon) or for use in a configuration process of a device having processing circuit 200 and/or beacon”, and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request…the request may include GPS coordinates or other identification information such that a location of the user may be discerned”,  “The request may be transmitted by the beacon and received directly by the unmanned camera, or the request may be received by a separate receiver device”); and receiving an image captured by the user based on the received information (See at least ¶ [0026], “based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request”; and ¶ [0038], “the captured image may be received directly via the beacon as specified by the request. Alternatively, the captured image may be sent to an email address, or otherwise routed as specified by the request”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).
Although Jones, Todasco and Baym teach the substantial features of applicant’s claimed invention, Jones, Todasco and Baym fail to expressly teach wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images.
In analogous teaching, Hannah exemplifies this wherein Hannah teaches wherein in response to receiving a preconfigured threshold value of images, generating a report documenting a status of the subject based on the images (See at least ¶ [0046], “determine whether an error metric associated with the generation of the composite image is above a preconfigured threshold”; and ¶ [0047], “If the error metric is above the preconfigured threshold, the performance of method proceeds to block 335, at which computing device 124 can be configured to generating a warning, such as a message presented on display 258 advising an operator that the composite image generated at block 325 is of insufficient quality”).
Thus, given the teaching of Hannah, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Hannah, system and method for generating map involving at least one imaging device and a computing device, into Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Hannah: ABSTRACT).

As to claim 16, Jones, Todasco, Baym and Hannah teach the computer program product of claim 15. Baym further teaches wherein transmission of the impulse is conducted in a fixed time interval, or upon a manual trigger (See at least ¶ [0021], “beacon 102 includes a light device configured to generate pulses of light to communicate with the camera, includes a radio frequency (in a fixed time interval) transmitted configured to transmit an RF signal to communicate with the camera”, and ¶ [0024], “processing circuit200 may generate a request and format the request to be transmitted via a radio frequency signal or ultrasonic signal, according to a wireless networking protocol”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 17, Jones, Todasco, Baym and Hannah teach the computer program product of claim 15. Jones further teaches wherein a signal used to transmit the request is a short-range signal or a long-range based on a desired distance of photographic capture (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”).

As to claim 18, Jones, Todasco, Baym and Hannah teach the computer program product of claim 15. Baym further teaches wherein the request includes a unique ID and a plurality of telemetrics  (See at least ¶ [0024], “processing circuit 200 may generate a request and format the requests to be transmitted via a series of light pulses. Another example, processing circuit 200 may generate a request and format the request to be transmitted via a radiofrequency signal or untrasonic signal, according to a wireless network protocol (a plurality of telemetrics)”; and ¶ [0026], “Based on the data of the request, an unmanned camera may locate a user and capture the user’s image as specified by the parameters of the request (telemetrics and ID)” ).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

As to claim 19, Jones, Todasco, Baym and Hannah teach the computer program product of claim 15. Baym further teaches wherein the information is received from the amiable beacon through a transmission method, and wherein the transmission method is selected from a group of consisting of visible light indicator (See at least ¶ [0024], “processing circuit 200 may generate a request and format the request to be transmitted via a series of light pulses”), audible cuing (See at least ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert)”), an indoor positioning system, and visual classification attributes (See at least ¶ [0026], “the request may include GPS coordinates or other identification information such that a location of the user may be discerned”; and ¶ [0033], “request module 214 may interface with various user interface components (e.g., a speaker, a display, a touch screen, etc.) so that the user may be provided with alert (e.g. a visual or audio alert”).
Thus, given the teaching of Baym, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Baym, mobile device for requesting the capture of an image, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to capture the images via the beacon (See Baym: ABSTRACT).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Todasco, and in view of Baym, and in view of Hannah, and further in view of Border et al. (hereinafter referred to as Border) (U. S. Pub. No. 2008/0297608 A1).
As to claim 6, Jones, Todasco, Baym and Hannah teach the method of claim 1. Jone teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones, Todasco and Baym do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Border: ABSTRACT).

As to claim 13, Jones, Todasco, Baym and Hannah teach the computer system of claim 8. Jone teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones, Todasco, Baym and Hannah do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Border: ABSTRACT).

As to claim 20, Jones, Todasco, Baym and Hannah teach the computer program product of claim 15. Jone teaches aimable beacon (See at least ABSTRACT, “wireless-enabled devices and/or server systems receive information identifying wireless beacons in range of the wireless-enabled devices and determine a received signal strength indication of the wireless beacons”). However, Jones, Todasco, Baym and Hannah do not expressly teach wherein further comprising: uploading the received image to a repository.
In analogous teaching, Border exemplifies this wherein Border teaches uploading the received image to a repository (See at least ABSTRACT, “The system also includes a storage device coupled to the cooperative network for storing the captured image”).
Thus, given the teaching of Border, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Border, method for cooperative capture of images, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Border: ABSTRACT).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Todasco, and in view of Baym, and in view of Hannah, and further in view of Bort (U. S. Pub. No. 2013/0095855 A1).
As to claim 7, Jones, Todasco, Baym and Hannah teach the method of claim 1. However, Jones, Todasco, Baym and Hannah do not expressly teach wherein in response to receiving the captured image, providing an incentive to the user.
In analogous teaching, Bort exemplifies this wherein Border teaches teach wherein in response to receiving the captured image, providing an incentive to the user (See at least ¶ [0066], “aspects of the user incentive may also be presented to encourage the user to obtain the image. For example, an information dialog including aspects of the user incentive may also be presented on the display of the mobile user device).
Thus, given the teaching of Bort, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bort, method and system for obtaining images, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Bort: ABSTRACT).

As to claim 14, Jones, Todasco, Baym and Hannah teach the computer system of claim 8. However, Jones, Todasco, Baym and Hannah do not expressly teach wherein in response to receiving the captured image, providing an incentive to the user.
In analogous teaching, Bort exemplifies this wherein Border teaches teach wherein in response to receiving the captured image, providing an incentive to the user (See at least ¶ [0066], “aspects of the user incentive may also be presented to encourage the user to obtain the image. For example, an information dialog including aspects of the user incentive may also be presented on the display of the mobile user device).
Thus, given the teaching of Bort, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Bort, method and system for obtaining images, into Hannah, system and method for generating map involving at least one imaging device and a computing device, and Baym, mobile device for requesting the capture of an image, and Jones, method and system for capturing and providing textual information based on beacons, and Todasco, method and system of wireless beacons for reporting of applications in the foreground of a user device interface, for method and system to capture the images via the beacon by the user. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to store captured image (See Bort: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
07/05/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456